PER CURIAM:
*139On October 16, 1991, Karen Burdette, a resident of Sissonville, Kanawha County, was driving a 1988 Ford Crown Victoria owned by her mother, Connie Given. As she traveled under the northbound Interstate 77 Fairplane Interchange bridge on State Route 21 in Jackson County at 3:05 p.m., her automobile struck a broken four inch piece of concrete that she alleges fell from the overhead bridge. Karen Burdette testified that she could not dodge the fallen concrete pieces as they covered her entire lane of travel on Route 21. She further testified that upon seeing the broken concrete in the road she slowed down to 30 miles an hour, but could not avoid the collision. Upon impact with the broken concrete rock, the front driver’s side tire ruptured, this claim was brought in the amount of $106.00 to recover the cost of replacing the damaged tire. The Court on its own motion amends the style of the claim to reflect the titled owner of the vehicle, Connie Given.
The State is neither an insurer nor a guarantor of the safety of motorists traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). However, the respondent has a duty to use reasonable care in its maintenance of the streets and bridges. This Court previously granted an award in a claim wherein the claimant’s vehicle was damaged by concrete which fell from a bridge owned and maintained by the respondent. See Lynch v. Dept. of Highways, 13 Ct.Cl. 187 (1980). In the instant claim, the Court is of the opinion that the respondent has not met its duty of care required in the maintenance of the bridge over 1-77. Respondent had constructive, if not actual, notice of the deteriorated bridge deck. For this reason the Court has determined that respondent was negligent.
The Court is of the opinion to and does make an award in the amount of $106.00 to the claimant for the damages to her automobile.
Award of $106.00.